
	
		III
		111th CONGRESS
		2d Session
		S. RES. 345
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 9, 2009
			Mrs. Boxer (for herself,
			 Ms. Collins, Mrs. Gillibrand, Ms.
			 Stabenow, Mrs. Shaheen,
			 Mrs. Lincoln, Mrs. Hutchison, Ms.
			 Landrieu, Mrs. Feinstein,
			 Ms. Snowe, Ms.
			 Mikulski, Mrs. McCaskill,
			 Mr. Corker, and Mr. Leahy) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			November 18, 2009
			 Reported by Mr. Kerry,
			 without amendment
		
		
			February 22, 2010
			Considered, amended, and agreed to with an amended
			 preamble and an amendment to the title
		
		RESOLUTION
		Deploring the rape and assault of women in
		  Guinea and the killing of political protesters on September 28,
		  2009.
	
	
		Whereas, on December 23, 2008, a group of
			 military officers calling itself the National Council for Democracy and
			 Development (referred to in this preamble as the “CNDD”) seized power in a coup
			 in Guinea, installed as interim President Captain Moussa Dadis Camara, and
			 promised to hold elections;
		Whereas, on September 28, 2009, authorities
			 of the Government of Guinea opened fire on a crowd of thousands of unarmed
			 opposition protesters who were gathered in and around an outdoor stadium to
			 protest statements made by Captain Camara that he may run for president, after
			 he said that he would not;
		Whereas, on September 29, 2009, the United States Department of State condemned
			 the brazen and inappropriate use of force by the military against civilians in
			 Guinea, and demanded the immediate release of opposition leaders and a return
			 to civilian rule as soon as possible;
		Whereas
			 according to the United Nations Security Council Report of the International
			 Commission of Inquiry Mandated to Establish the Facts and Circumstances of the
			 Events of 28 September 2009 in Guinea, 156 people were killed or disappeared
			 and at least 109 women and girls “were subjected to rape and other sexual
			 violence, including sexual mutilation and sexual slavery”;
		Whereas
			 according to Human Rights Watch, these killings and assaults were part of a
			 “premeditated massacre” in which the “level, frequency, and brutality of sexual
			 violence that took place at and after the protests strongly suggests that it
			 was part of a systematic attempt to terrorize and humiliate the opposition, not
			 just random acts by rogue soldiers”;
		Whereas
			 the United Nations High Commissioner for Human Rights characterized the events
			 as a “blood bath” and stated that they “must not become part of the fabric of
			 impunity that has enveloped Guinea for decades”;
		Whereas
			 according to the humanitarian organization CARE, “What happened in Guinea is an
			 outrage—and a stark reminder of a larger epidemic of violence against women and
			 girls around the world.”;
		Whereas
			 Amnesty International reports that violence against women knows few bounds, and
			 that “in armed conflicts, countless women and girls are raped and sexually
			 abused by security forces and opposition groups as an act of war, and often
			 face additional violence in refugee camps. Government sponsored violence also
			 exists in peacetime, with women assaulted while in police custody, in prison,
			 and at the hands of any number of state actors.” and that “violence against
			 women is a violation of human rights that cannot be justified by any political,
			 religious, or cultural claim”;
		Whereas
			 the International Commission of Inquiry of the United Nations concluded that
			 “the crimes perpetrated on 28 September 2009 and in the immediate aftermath can
			 be described as crimes against humanity” and that there is sufficient evidence
			 that Captain Camara “incurred individual criminal liability and command
			 responsibility for the events that occurred during the attack and related
			 events in their immediate aftermath”;
		Whereas, on January 15, 2010, General
			 Sékouba Konate and Captain Camara of the Republic of Guinea and President
			 Blaise Compaoré of Burkina Faso signed the Joint Declaration of Ouagadougou
			 pledging to form a transitional government of national unity in Guinea, to hold
			 elections within six months without the participation of candidates from the
			 military junta, and to permit the entry of an international observer mission
			 from the Economic Community of West African States; and
		Whereas, in accordance with the Joint
			 Declaration of Ouagadougou, a prime minister from the coalition of opposition
			 forces, Forces Vives, has been named to the transitional government: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)deplores the rape
			 and assault of women and the killing of political protestors in Guinea;
			(2)urges the
			 prosecution, by the appropriate authorities, of those responsible for
			 orchestrating or carrying out the violence in Guinea;
			(3)urges the
			 President, in coordination with leaders from the European Union and the African
			 Union, to continue to consider punitive measures that could be taken against
			 senior officials in Guinea found to be complicit in the violence, and in
			 particular, the atrocities perpetrated against women and other gross human
			 rights violations;
			(4)encourages the
			 President to remain actively engaged in the political situation in Guinea, and
			 to continue to convey that the blatant abuse of women will not be
			 tolerated;
			(5)calls on
			 President Blaise Compaoré of Burkina Faso to ensure that Captain Camara does
			 not return to Guinea in order to allow a peaceful transition to civilian
			 rule;
			(6)notes that the
			 first steps set forth in the Joint Declaration of Ouagadougou have been
			 initiated with the naming of a prime minister and urges all parties to continue
			 to adhere to the agreement to see the process through free, fair, and timely
			 elections; and
			(7)recognizes the
			 importance of the multilateral observer mission to help ensure peace and
			 security in Guinea during the period of transition.
			
